DETAILED ACTION
Claim Amendments
The claims dated 6/8/21 are entered. Claims 5, 13, and 19 are amended. Claim 20 is newly entered. Claims 1-20 are pending and addressed below.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, and 7-18 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kok (US 2012/0087086).

Regarding claim 1, Kok teaches an air handling system for air-conditioning a target space (space containing 11), comprising: an indirect heat exchange apparatus (20) comprising an externa air heat exchange passage (for 22) and an internal air heat exchange passage (for 21) to exchange heat between the two; an external air circulation facility (the equipment associated with airflow circuit II in Fig. 3) connected to the external air heat exchange passage (see Figs. 1 and 3) configured to circulate an external air in an external space other than the target space through the external air heat exchange passage (see circuit II in Fig. 3); an internal air circulation facility (the equipment associated with air flow circuit I in Fig. 3) connected between the target space and the internal air heat exchange passage to circulate an internal air in the target space through the internal air heat exchange passage (see circuit I in fig. 3); an external air temperature sensor disposed in the external air circulation facility and 

Kok further teaches that: the external air circulation facility comprises an external air circulation fan (51) configured to adjust the circulation of the external air within the external air heat exchange passage (Para. [0074]), per claim 2; an external air inlet passage (43) connected to an inlet of the external air heat exchange passage of the indirect heat exchange apparatus (25)  to deliver the external air from the external space to the external air heat exchange passage (see Fig. 3) and an external air outlet passage (44) connected to an outlet of the external air heat exchange passage of the indirect heat exchange apparatus (26) to deliver the external air discharged from the externa air heat exchange passage to the external space (Fig. 3), per claim 4; a server region (15) where one or more servers are disposed (11; Para. [0003]); an inlet region (upstream of 11 in circuit I; 15) receiving air to introduce the air into the server region; and an outlet region (downstream of 11 in circuit I; 14) receiving air expelled from the server region, per claim 7; an internal air circulation fan (50) configured to adjust the circulation of the internal air within the internal air heat exchange passage of the indirect heat exchange apparatus (see Fig. 3), per claim 8; one or more pressure sensors disposed in the target space to measure a pressure difference between the inlet and outlet regions of the target space and transmit the measured pressure difference to the control apparatus (Para. [0086]), per claim 9; the control apparatus is configured to control the internal air circulation fan based on the pressure difference measure by the one or more pressure sensors, to adjust amount of circulation of the internal air (Para. [0086]), per claim 10; the control apparatus is configured to control rotation speed of the internal air circulation fan .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Kok.

Regarding claim 6, Kok teaches external air temperature sensors disposed in the external space (Para. [0074]) but does not specify their relative location to other elements of the device.
It would have been obvious to one of ordinary skill in the art at the time of the invention to locate the temperature sensors near to the external air inlet passage as the purpose of the temperature measurement is to evaluate the qualities of the air which are taken in at the external air inlet passage, .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Kok in view of Zorzit (US 2013/0017774).
Regarding claim 5, Kok teaches that the external air circulation fan is disposed in the external air outlet passage (Fig. 3) not the external air inlet passage.
Zorzit teaches a system with an indirect heat exchange apparatus (66) and an inlet (36) and outlet (82) for external air wherein an external air circulation fan (80) is located at the inlet passage of the external air circulation facility.
It would have been obvious to one of ordinary skill in the art at the time of the invention to located the external air circulation fan of Kok at either the outlet or the inlet, as taught by Zorzit, as this is a mere rearrangement of parts which will have no material effect on the operation of the device. A possible motivation for such a relocation would include access to wiring for a particular installation space.

Claims 3 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kok in view of Mornan (US 9,763,363).
Regarding claim 3, Kok teaches all the limitations except controlling rotation speed of the external air circulation fan in proportion to a difference between external and internal air.
Mornan teaches that, in devices wherein internal air from a data center (5) and external air (2) exchange heat (at 15) it is known to control the rotation speed of the external air circulation fan (7B) based on the temperature differential between the internal and external air (Col. 6:29-32).


Regarding claim 20, Kok does not specify the structure of the heat exchanging passages.
Mornan teaches that it is old and well-known to form a cross-flow air to air heat exchanger (Fig. 2) with two sets of stacked, alternating, separated flow passages (Col. 5:33-45).
It would have been obvious to form the device of Kok with the heat exchanger structured as taught by Mornan as Kok has left such structural choices up to one of ordinary skill.

Claim 19 is are rejected under 35 U.S.C. 103 as being unpatentable over Kok in view of ‘777 (FR 2738777).
Kok does not discuss the shut-down procedure of the evaporator.
‘777 teaches that it is old and well-known in the art to continue to flow air through an evaporator for a predetermined period of time after it has been shut-down in order to remove condensate and prevent growth and smells (abstract).
It would have been obvious to one of ordinary skill in the art at the time of the invention to operate the device of Kok in the manner taught by ‘777 in order to prevent growth on the evaporator and development of undesirable smells. It is noted that, in order to perform the method steps of these combined teachings, the dampers too must remain open for the predetermined time period.

Response to Arguments
Applicant's arguments filed 6/8/21 have been fully considered but they are not persuasive.

It is noted that, per the applicant’s presently formulated claim 6, the “external space” is considered to be part of the “external air circulation facility”. Therefore a sensor present anywhere in the atmosphere of Earth is in the external air circulation facility. This includes the space 30.
Regarding the arguments against the 103 rationale of the rejection of claim 6, the applicant has erroneously conflated the mere presence of a motivating statement for the arrangement of parts in his specification with evidence of unexpected results. The applicant’s specification (at Para. [0061]) merely recognizes that measuring a temperature of air near to an air intake will result in a more accurate reflection of the air drawn in by that intake than measuring the temperature further away. Nothing about this acknowledgement is unexpected. An equivalent concept is that when one wants to determine the temperature for getting dressed in the morning it is better to consult a thermometer outside one’s window than to look up the temperature in an adjacent country.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON L RUSSELL whose telephone number is (571)270-1858.  The examiner can normally be reached on M-Th, 9-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Landrum can be reached on 571.272.5567.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DEVON RUSSELL/             Primary Examiner, Art Unit 3763